Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is Porter et al. (GB 2501074 A) and Montagnon et al. (GB 807195 A).
Porter et al. discloses an underground coal gasification well includes a delivery conduit (Fig. 1, element 3) for delivering an oxidizing fluid to a coal deposit.  A recovery conduit (Fig. 2, element 5) is present to recover syngas from the coal deposit in a gasification process and both the delivery (Fig. 1, element 3) and recovery (Fig. 2, element 5) conduits are disposed in a single wellbore.  An ignition conduit may also be disposed in the wellbore to initiate the gasification process in the coal deposit.  Further conduits may also be present such as a water conduit (Fig. 1, element 13) and a cooling fluid conduit. 
Montagnon et al. discloses the underground gasefication of coal.  Water or other vaporizable cooling liquid is entrained in the stream of gasefication medium supplied to the reaction zone through a pipe extending through a borehole leading to the reaction zone thereby to reduce the reaction temperature and control the rate of disintegration of the supply pipe.  In the drawing water from a reservoir (Fig. 1, element 9) is injected by a pump (Fig. 1, element 10) into a stream of air passing by line (Fig. 1, element 6) to the reaction zone (Fig. 1, element 5) in a borehole (Fig. 1, element 7), gasefication products being withdrawn through the borehole, by connection (Fig. 1, element 8) and an upcast pipe (Fig. 1, element 11).  The rate at which water is injected into the gasefication medium may be controlled automatically by means of a device connected to temperature-responsive elements located in the borehole (Fig. 1, element 7) or the pipe (Fig. 1, element 6).
The prior art of record fails to disclose, alone or in combination, the key features of “the wellhead has a gas tight seal with the casing, and includes instrument compression fitting ports for the monitoring instrumentation system, the production gas outlet for the production tubing, the casing annulus outlets for the casing, and the coolant inlets for the coolant tubing; and a product gas quenching zone located downstream of the coolant nozzle; produced by gasification is cooled by the coolant sprayed out through the coolant nozzle, wherein the expansion caused by the expected thermal effect and/or gravity effect and/or elongation does not affect the freedom of movement and the relative position between the perforated section of the production tubing, the coolant nozzle, and the sensors of monitoring instrumentation system” in combination with the other limitations currently presented in the combination of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 230-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676